Case: 10-40333     Document: 00511617469         Page: 1     Date Filed: 09/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 29, 2011
                                     No. 10-40333
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TERRY LYNN BROWN,

                                                  Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:07-CV-111


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        In 2004, Terry Lynn Brown, now Texas prisoner # 786778, was convicted
of murder and was sentenced to life imprisonment and a $10,000 fine. The
district court dismissed Brown’s 28 U.S.C. § 2254 application with prejudice. We
granted Brown’s motion for a certificate of appealability as to his speedy trial
claim.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40333    Document: 00511617469      Page: 2    Date Filed: 09/29/2011

                                  No. 10-40333

      Federal habeas relief will not be granted on a claim adjudicated on the
merits in state court unless the state adjudication “(1) resulted in a decision that
was contrary to, or involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the United States; or
(2) resulted in a decision that was based on an unreasonable determination of
the facts in light of the evidence presented in the State court proceeding.”
§ 2254(d); see Williams v. Taylor, 529 U.S. 362, 412-13 (2000). This court
ultimately “review[s] for reasonableness the state court’s ultimate decision, not
every jot of its reasoning.” Santellan v. Cockrell, 271 F.3d 190, 193 (5th Cir.
2001). Although the district court did not consider Brown’s speedy trial claim,
we may affirm the district court’s judgment on any basis supported by the
record. Emery v. Johnson, 139 F.3d 191, 195 (5th Cir. 1997).
      Brown argues that his Sixth Amendment right to a speedy trial was
violated due to the lengthy delay between the time of his arrest and his trial.
Even if it is assumed that the speedy trial period began when the hold was
placed upon Brown based upon the initial arrest warrant issued in this case,
Brown has not made a sufficient showing to warrant relief under § 2254(d).
Despite his assertion that the speedy trial period continued until the time of his
trial, the period between dismissal of the initial arrest warrant and the filing of
the indictment was not relevant for speedy trial purposes. See United States v.
MacDonald, 456 U.S. 1, 7 (1982); United States v. Jackson, 549 F.3d 963, 971
(5th Cir. 2008). Application of the test set forth in Barker v. Wingo, 407 U.S.
514, 530-32 (1972), to this case based upon the relevant speedy trial period
reveals that Brown has not shown that he warrants relief under § 2254(d) on
this basis. See Amos v. Thornton, 646 F.3d 199, 205-09 (5th Cir. 2011); Goodrum
v. Quarterman, 547 F.3d 249, 257-66 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                         2